OFFICE      OF THE ATTORNEY           GENERAL    OF TEXAS
                                      AUSTIN




Aon. Btanford Papw, Deputy lhawniror
Oil an4 tie iiIrL*ion
lbilroab  Ooma~reion or Trxar
hurt1a,  Toxao




                                                  dyo  Sror th8 date
                                                 ouch ord*r, inolurlw*
                                                ~0 ar Bue43~8 ara bit-


                                      et*     0r the   OXBOW, ~0 hm
                                    at   Juaiaid     aonotructlon   ai
                                r    9ra0ti00    8~90 pr00edur0,  UPOP
                                  resultoil in the aourta at t&0
                                lowiug Uoalobmo ad oonelue%on8.
                             tmug t&m* *irem* E epeoWi*d thy 9r
                            that the day 0s tbo tntrp     as the or-
dew emuld   be rxelwlrd, RM! the last  dry, Or in the WOB-
aat @am, the 16tR day vttlah is aerrtlaned in the WUer,
sbauld 'be 1aoluUoU 1~ the aomputatlon  af tha dq3.     Fur-
tbor,   thet   In   oamgutiug       the tiar   within   vhieh   aa ad    ir
Bon.    Lltaarord Poyno,   pago   2



requlrod  to be porforemd,     uhoa said time 18 or euoh a prolong8d
?erZod that weeks are lncludod       in the tlms   allovod vlthln    wnloh
an not I0 required    to be porforrod,     IntenenIng      Buadaye or hol-
idays are Incrludod In tlte oompatatlon.        Again, wlaoro a etrtuto
of tho Stetm raquiroe     that  an not bo dnno wlthln a oerth        doeig-
nated number of Bays, the faot that the laet day Is a Sundq or
othor holidw,   will not lxoludo it fron tho aomputatlon,           unleee the
stetuto  Iteolf  lo .provldoe.   (Soo Pattoreon v. Tarroll,       05 Tex. 509;
HazlowOOd V. Roger, 95 Pax. 295; Whhito v. Doyle,            220 5. Y. 161;
Minor v. wCDosmld,-104 ZEX. 461~ Hanover Firs           lne. 00. v. SoRrader,
89 Tox. 35; Olty OS Da1100 v. Springor,         8 8. W. (2a) 722; Long v.
Martin, 112 Tox. 365.
             ti foregoing   JudI8Ial  proaounoombntm,     hovovor, whllo
prooerlr   to bo aoneidered   am poreuaslro,   are not    noooreerlly  bind-
ing upoa tho Rallr@d      GomaIrelon in lnterprstlng      it8 ovn ml08 of
prooeduro.

            The RaIlroad Commieelon of Texae, under Ite logielatlro
grant     povmr, ir not &inlf ohorboa vlth th0 duty of lnforoiag
         0r
the sons#Pratlon    lava, but Is likmuieo    tho rule-uklly:     body am
to proeoodi~e    boforo It.    T’no oourte hare hold that when tRo
OorirrIan    aotn In lte ~l.ogiels.tIrow   ea?aoItP,   Ite, rul08 &avO
the same for08 aad offeot a m a ltrtute. Furthor,  ttto lhaP.pmO
hurt  of the btate ot Texac Ime he14 that tho Corleelon            not
only hae the paver to promulgate          Ita ruloc,     but tbat it har the
0daItIoaal   pawor and attthorIty       or Intofgretlng      #am, tRat  euoh
offlolal   lnterprctatlon      of a rule GO made       by tho Oomm%eeion be-
OOPOOP qart nr tho rule lteolr,           and that the rule 18 rusoaptlblo
0r no other    lnterpretatton.       TW UoamIreiOn Is the in#trUWntalItV
of the 5tat6,     oxerolelng    delegate0    ~cg~elativo     peuare, and it8
ruler are giron the samo foroe am like enaotmonts Of tR0 k lela-
tore.    BOO 8~ll Oil CO. T. .%llntau        ~0!#i#iIecIOA, M g. w. (w f 509,
at page (IFOr

              *In the oaae or wart Toxar Qomprees   *
        Warehowe Co. Y. Panhandle k 8anta Fe Ry.Co.
        (Tex. Corn. App.) 16 8. W. (2d) 568, It I#
        held that Interpratatione plaeod by tho Rail-
        maa Coemirclan on ader      or rule 0r the omm-
        mIs@Ion bsaome a p%rt of tho rule (zd the rule
        Ia suoooptible   of no otbor IntsrWotetfon.
             *In the OR80 of Texarkana ck Ft. 581th w.
        co. v. HoumtonQasi8 Fuel Co., 121 Tex. 5c4,
        51 8. Y. (2d) 2&S, 287, It Ia hrld that,       ‘vhoro
        the oouioelon   ham offIoIallf   Iatorwetea      It8
        own ruloe mnd rata ortlmra,    OUQ~ IntorpMtatiOn
        lhould bo aoneldorod   a Dart thoroOf.‘*
Hon. 6tanfow.l
             Payne,           page S



           It 18 the opinion of thlr a~p~*~~nt
that the Railroad Comu4arionot Toxaa, having
promulgatedthe order providing for thr filing of
a motion for rahl:arlng,and speolfylaga period
of time wlthln whlah mme should be filed, I8 the
rim AUthOrity remted wlth the lnt8rprstatioa
or euoh rulr, and thst on00 having int8rPrete4
the    rule,  8emo 28 susa8ptlble      of no other Inter-    "~'
pretation,      and thr Interpr828tloa     given the IdO
by the Coawlr8ionbeooner a part of the rule it-
SSir, and th82’8aft8l’ ttl8 ~O~iS81Otl,        18 If811 88
all other partle8,      18 bound by 8uoh orrioia
lnt8rpretatioa.
                  Trurtlng   that   we have 8ati8raetorily
anirr8nb        your   inquiry, we are,
                                    Your8   very truly
                               ATmum OtslLFutor TEXAB


                               BY                              3
                                                A8818tatlt




               AI'PROVYEDJAN
                           8, 1941